Henley, J.
In this case counsel for appellants have argued hut one question, that question being the one arising under the specification of the assignment of errors, that the court erred in its conclusions of law stated upon the special finding of facts. The record does not present this question, and it can not therefore be considered. It appears from the *584record that the court made a special finding of facts and stated its conclusions of law thereon, but the special finding of facts and the conclusions of law were not signed by the judge so making them, neither was it made a pai-t of the record by order of the court nor by bill of exceptions. In order to become a part of the record the special finding must either be signed by the judge or made a part of the record by bill of exceptions or order of the court. Ferris v. Udell, 139 Ind. 579; Winstandley v. Breyfogle, 148 Ind. 618; Board, etc. v. Fertich, 18 Ind. App. 1.
If the special finding of facts made by the court and the conclusions of law stated thereon are not signed by the judge or brought up by a bill of exceptions or made part of the record by an order of court, the finding must be treated as a general one, and no question as to the conclusions of law based thereon is presented by the record. Board, etc. v. Fertich, supra; Smith v. State ex rel., 140 Ind. 343.
Judgment of the trial court is affirmed.